*246
ORDER

PER CURIAM.
Appellant, David Walter Treat, appeals the judgment entered by the Circuit Court of the County of St. Louis dissolving his marriage to respondent, Sandra Lea Treat. We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment is supported by sufficient evidence and is not against the weight of the evidence, and no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).